                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

PAUL ROBERT PICKENS,                               )
     ID # 2007116,                                 )
            Petitioner,                            )
vs.                                                )    No. 3:17-CV-1328-M
                                                   )
LORIE DAVIS, Director, Texas                       )
Department of Criminal Justice,                    )
Correctional Institutions Division,                )
              Respondent.                          )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge for plain error, I am of the

opinion that the Findings and Conclusions of the Magistrate Judge are correct and they are accepted

as the Findings and Conclusions of the Court.

        For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the petition for habeas corpus filed pursuant to 28 U.S.C. § 2254 is

DENIED with prejudice.

        In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering the

record in this case and the recommendation of the Magistrate Judge, the petitioner is DENIED a

Certificate of Appealability. The Court adopts and incorporates by reference the Magistrate Judge’s

Findings, Conclusions and Recommendation in support of its finding that the petitioner has failed

to show (1) that reasonable jurists would find this Court’s “assessment of the constitutional claims

debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states

a valid claim of the denial of a constitutional right” and “debatable whether [this Court] was correct
in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       If the petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit

a motion to proceed in forma pauperis and a properly signed certificate of inmate trust account.

       SIGNED this 24th day of January, 2019.



                                               _________________________________
                                               BARBARA M. G. LYNN
                                               CHIEF JUDGE




                                                   2
